Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because form and legal phraseology often used in patent claims, e.g. "comprising", "said", and "characterized," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “This disclosure concerns,” “The disclosure defined by this invention,” “This disclosure describes,” etc. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear whether the "article" is required as a positive structural limitation of the claimed system. It is noted that the article is required as an intended use in the preamble; however, the transitional phrases "held on" (lines 2 and 3) are further requiring the "article material" to be a structural limitation of the claimed system. For purpose of examination, it is assumed that the article is an intended use of the claimed invention and the body of the claim further requires "an object" as a functional limitation (in lines 7 - 10). The examiner notes that in the claim, the transitional phrases "achieved by" (lines 8 and 9) are further requiring the article as a functional limitation of the claimed invention.  Clarification and appropriate correction are required. 
Further, with regards to claim 1, the recitation "a removable fastener" (line 4) renders the claim indefinite because it is unclear whether the removable fastener is the same fastener(s) as previously required in lines 1 - 3 ("a first removable magnetic fastener" and "a second removable magnetic fastener"). The examiner assumes that applicant intends to claim each of the first and second removable fasteners. Clarification and appropriate correction are required.
Claims 2 - 16 depend from Claim 1 and therefore are also rejected under this section. Claim 12 is further rejected for the same reasons set forth above with regards to "a fastener" recited in line 1 of the claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim requires "a human hand" as a further definition of the claimed object.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 4, 7 and 9 - 15, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manuello, US 2012/0216374.
Regarding Claim 1, Manuello discloses a system [for temporarily joining an article (clothing item)], comprising a first removable magnetic fastener (1) [held on a first part of the article material] and a second removable magnetic fastener (1) [held on a second part of the article material], wherein a. a removable fastener (of each removable fastener) is comprised of independent pieces 16 containing magnets 13 or magnetic materials [such that the pieces (16) of the removable fasteners (1) are held in place on the article material by intra-fastener magnetic attraction (see figure 2)]; b. [independent joining of the article through inter-fastener magnetic attraction is achieved by decreasing the distance between the removable fasteners (when the first magnetic fastener is moved closer to the second magnetic fastener); and c. unjoining of the article is achieved by placement of an object (when placed) between the removable fasteners to increase the inter-fastener distance (between the first and second removable fasteners)].
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the system, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the magnetic clasp device disclosed by Manuello (US 2012/0216374), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Manuello discloses the system of claim 1, wherein the magnetic poles of each piece of the magnetic fastener are oriented to provide intra-fastener attraction of the pieces (see figure 26a).
Regarding Claim 3, Manuello discloses the system of claim 1, further comprising a non-magnetic material 14, wherein some or all surfaces of said magnets (13) or magnetic material of fastener pieces are embedded (figure 5).
Regarding Claim 4, Manuello discloses the system of claim 3, wherein said non-magnetic material (14) includes polymer plastics, wood, or non-magnetic metals (inherent feature of a material that is non-magnetic).
Regarding Claim 7, Manuello discloses the system of claim 1, further comprising an intensification layer 10 (made of pure iron to create better attraction of the magnet 13), wherein the intensification layers are added to the magnet (13) or magnetic material surface opposite the intra-fastener magnetic attraction (see figure 5).
Regarding Claim 9, Manuello discloses the system of claim 1, wherein said article includes pockets and openings contained in clothing and accessories (see paragraph [0084]; two pocket flaps).
Regarding Claim 10, Manuello discloses the system of claim 1, wherein said material (1) includes the type used in clothing and accessories (belt).
Regarding Claim 11, Manuello discloses the system of claim 1, [wherein said object placed between the removable fasteners is a human hand (of a user operating the magnetic clasp device)].
Regarding Claim 12, Manuello discloses the system of claim 1, wherein the magnetically opposing pieces of a fastener (of each set of removable fasteners having the independent pieces) are rotated 90 degrees relative to each other about a central axis to decrease the intra-fastener magnetic attraction (inherent feature of the lesser attraction between the magnets on each strip of belt 1 when the fasteners are rotated so that the magnets aren't fully aligned).
Regarding Claim 13, Manuello discloses the system of claim 12, [wherein the rotated fastener is removed from the article by increasing the distance between the pieces of the fastener].
Regarding Claim 14, Manuello discloses the system of claim 13, [wherein the removed fastener is re-attached to an article material].
Regarding Claim 15, Manuello discloses the system of claim 1, wherein the intra-fastener magnetic attraction (between the pieces due to the pure iron material of the receptacles 16 creating a stronger magnetic attraction of the magnets 13 on the open side) is greater than the inter-fastener magnetic attraction (between the first and second fasteners).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 8 and 16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Manuello, US 2012/0216374.
Regarding Claims 5, 6, 8 and 16, Manuello discloses the system of claim 1 except for wherein the intra-fastener pull force is at least 13 Newtons, wherein the inter-fastener pull force is at least 4 Newtons, wherein the added intensification layer (10) increases the intra-fastener pull force by 1.5 times and wherein the intra-fastener magnetic attraction is greater than 3 times the inter-fastener magnetic attraction. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the magnets configured in such a manner so that the pull forces arrive at the claimed values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677